DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESTRICTION NOT REQUIRED – CHANGE IN APPEARANCE
This application discloses the following embodiments:

Embodiment 1 – Figures 1.1-1.7 directed to a line drawn scooter head; and 
Embodiment 2 – Figs 2.1-2.7 directed to a 3-D rendering of a scooter head. 

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).

The above identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application.

OBJECTION - REPRODUCTIONS
The line reproductions at Figures 1.1, 1.2, 1.5, 1.6, and 1.7 do not meet the requirements of Hague Rule 9, Section 401, Presentation of Reproductions. The reproductions appear to be flush with the left edge of the paper, cutting into the left most edge of each figure. The reproductions accompanying an international application must be arranged in the orientation in which the applicant wishes them to be published. Where that application is filed on paper, a margin of at least 5 millimeters should be left around the representation of each industrial design. See Hague Rule 9, Section 401(d). 

It is suggested that applicant adjust reproductions with a margin of at least 5 millimeters to place the application in better position for patent grant and to allow for best print reproduction. 

CLAIM REFUSAL – 35 U.S.C. § 112(A) AND (B)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 
The claim is indefinite and non-enabling for the following reasons:

The claim is indefinite and non-enabling because the exact three-dimensional appearance of certain areas on the scooter in the first design cannot be understood without resorting to conjecture, as numerous elements are shown in only a single view. Showing elements in a single elevation or plan view makes it impossible to distinguish the differences between the orientation and curvatures of planes, which may create a variety of different depths within the design. Without additional views, such as perspective views, in which these areas are shown, the exact three-dimensionality of the areas cannot be understood without resorting to conjecture.

The exact three-dimensional appearance of the referenced elements in annotated Fig. 1.1 cannot be understood, in the absence of additional views, in which these elements are visible. Additionally, it appears the ridged features seen at A are also inconsistent with Figure 1.6. See the following annotation with the non-enabled features shown in grey:

[AltContent: textbox (A)][AltContent: textbox (A)]
    PNG
    media_image1.png
    159
    555
    media_image1.png
    Greyscale
[AltContent: textbox (Fig. 1.1)]


    PNG
    media_image3.png
    340
    431
    media_image3.png
    Greyscale
[AltContent: textbox (A)][AltContent: textbox (A)]













The exact three-dimensional appearance of the referenced elements in annotated Fig. 1.6 cannot be understood, in the absence of additional views, in which these elements are visible. See the following annotation with the non-enabled features shown in grey:

    PNG
    media_image5.png
    389
    978
    media_image5.png
    Greyscale
[AltContent: textbox (Fig. 1.6)]











Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112  above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the scooter shown in broken lines form no part of the claimed design or a statement that the portions of the scooter shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132  , 37 CFR 1.121).

The claim is also indefinite and nonenabling because the handle of the scooter is not consistently drawn between figures. Specifically, Figures 1.1, 1.2, and 1.7 show a line feature that bisects a portion of the handle, whereas no bisection of that feature appears in Figures 1.5 and 1.6. See the following annotation for reference:

    PNG
    media_image7.png
    369
    1115
    media_image7.png
    Greyscale
[AltContent: textbox (Fig. 1.1)][AltContent: textbox (Fig. 1.5)][AltContent: textbox (Fig. 1.7)]











It is suggested that applicant may overcome the rejection by ensuring features are consistently drawn throughout the entire disclosure.

A feature shown on the column of the scooter head is inconsistent between figures. Figures 1.1, 1.3, and 1.4 show the feature as an oval with rounded edges, whereas, Figure 1.6 shows the feature with nearly 90-degree angles. See the following annotation for reference: 
[AltContent: textbox (Fig. 1.4)][AltContent: textbox (Fig. 1.1)]
    PNG
    media_image9.png
    215
    763
    media_image9.png
    Greyscale
[AltContent: textbox (Fig. 1.6)]








REPLACEMENT REPRODUCTIONS
Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended reproduction should not be labeled as “amended.”  If a reproduction figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next office action. The corrected reproductions must not contain new matter (35 U.S.C. 132; 37 CFR 1.121).
 
CONCLUSION
In summary, the claim stands rejected under 35 U.S.C. 112(a) and (b) as set forth above.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see:
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Patent Center, which may be viewed by the applicant at: https://patentcenter.uspto.gov.
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LYNNE SMITH whose telephone number is 571-272-6076. 
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric L Goodman, can be reached at telephone number 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, please visit: https://patentcenter.uspto.gov. Visit https://uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service representative, call 800-786-9199 (in USA or Canada), or 571-272-1000.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/SLS/
Examiner, Art Unit 2919        

/CHRISTY NEMETH/Primary Examiner, Art Unit 2922